Citation Nr: 0119181	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-10 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


REMAND

The veteran had active duty from June 1961 to April 1965 and 
from September 1968 to September 1970.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The veteran claims he has PTSD to due stressful incidents 
that occurred while he served in Vietnam.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
heightened duty-to-assist provisions contained in the new 
law.  In particular, the Board notes that the new law 
requires that VA efforts to obtain records from a Federal 
department or agency shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the records shows that the veteran was examined 
by the VA in August 1971.  At that time he indicated that he 
received treatment during service for nervousness.  The 
service medical records on file reflect no such treatment.  
The veteran has been treated by the VA for psychiatric 
complaints diagnosed as PTSD from 1979 to the present.  The 
claimed stressors and military history recorded during his 
treatment and during his hearings at the RO have remained 
fairly consistent.  He has indicated that he was a member of 
the Seabees.  He was a member of the Mobile Construction 
Battalion-1 and was stationed at Phu Bai from July to 
December 1969.  Initially he drove trucks and on one occasion 
ran over a Vietnamese.  He was than transferred to security 
which included guard duty.  He stated that his unit came 
under sniper fire and rocket attacks and fellow soldiers had 
been killed by enemy and friendly fire.  The 101st Air Borne 
moved into Phu Bai and his unit moved to Camp Haskin in 
approximately December 1969.  There he was assigned to a 
listening post by a graveyard.  A service record submitted by 
the veteran shows that he was assigned to such duty.  During 
this time they came under enemy attack and a fellow soldier 
was killed.  He stated that the worst part was sitting in the 
darkness listening for enemy movement, and exposed to 
potential enemy fire.

At a March 2001 hearing before the undersigned member of the 
Board sitting at the RO, the veteran testified that he could 
not recall additional facts beyond those already given, and 
reported that he had substantial short and long-term memory 
loss as the result of post-service head traumas.

While it appears that the veteran is not able to currently 
provide additional information regarding the claimed 
stressors, nevertheless, he has given some facts which the 
Board believes should be forwarded to U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for 
verification pursuant to the VCAA. A service record submitted 
by the veteran shows that he was assigned to such duty in 
April 1970.  The RO has not addressed whether the veteran 
engaged in combat; this should be accomplished.

In West v. Brown, 7 Vet.App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. T he Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  In this regard the 
Board is satisfied that the veteran's stressor associated 
with manning the listening post in general is verified.

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO furnish 
the veteran an opportunity to provide any 
additional information about his 
stressors, particularly the dates his 
unit came under enemy fire, the location 
of his unit, identification of any 
casualties and any other pertinent 
information concerning the traumatic 
events (stressors) that he alleges to 
have experienced while serving on active 
duty.  He should be asked to furnish the 
approximate dates and locations of any 
treatment he received for nervousness 
during military service.

2.  The RO should request the veteran's 
complete Navy service personnel records 
folder from the National Personnel 
Records Center (NPRC).  If additional 
information is received from the veteran 
regarding inservice treatment for 
nervousness, the NPRC should be requested 
to conduct a search for these records.

3.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran and send this information to 
USASCRUR.  USASCRUR should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
which may have pertinent information.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  Thereafter, the RO should make a 
determination as to which stressor(s) is 
verified, to include consideration as to 
whether the veteran was involved in 
combat.  If it is concluded that the 
veteran was involved in combat, 
corroborative evidence is not required 
regarding any combat-related stressors. 

6.  A VA examination should be performed 
by a psychiatrist in order to determine 
the etiology, nature, and severity of the 
claimed PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only a stressor 
that has been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  The examiner should 
also be informed that the veteran's 
stressor of manning a listening post at 
night is verified.  If the diagnosis PTSD 
is deemed appropriate, the psychiatrist 
should specify whether each stressor 
found to be established by the record was 
sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


